Citation Nr: 9931724	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1. Entitlement to service connection for visual impairment of 
the right eye, secondary to service-connected traumatic 
left eye maculopathy.

2. Entitlement to an evaluation in excess of 30 percent for 
traumatic maculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


REMAND

The veteran had active service from April 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

By letter dated in July 1999, the veteran was notified that, 
if he wanted to appear personally and give testimony 
concerning his appeal, he need to submit his request within 
90 days of the date of the letter.  The veteran responded to 
this letter in September 1999 and stated that he wished to 
appear personally at a hearing before the Board.  However, 
the veteran did not indicate whether he wished to have a 
hearing before a Member of the Board in Washington, D.C., or 
at the RO.

Thereafter, in September 1999, the Board requested that the 
veteran clarify whether he wanted to attend a hearing before 
a Member of the Board in Washington, D.C., or at the RO.  The 
veteran was further informed that, if he did not respond 
within 30 days from the date of this letter, the Board would 
assume that he wanted a hearing before a Member of the Board 
at the RO and remand his case to the RO to schedule such a 
hearing.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

As a result, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







